                                                                     Case 3:21-cv-08034-JJT Document 1 Filed 02/18/21 Page 1 of 4




                                                        1 David McDowell, #020885
                                                          ROSE LAW GROUP PC
                                                        2 7144 E. Stetson Drive, Suite 300
                                                          Scottsdale, Arizona 85251
                                                        3 Telephone: 480.505.3934
                                                          Facsimile: 480.505.3925
                                                        4 docket@roselawgroup.com
                                                          dmcdowell@roselawgroup.com
                                                        5 Attorneys for Safeway Inc
                                                        6                                 UNITED STATES DISTRICT COURT
                                                        7                                     DISTRICT OF ARIZONA
                                                        8 Michael Kosters, surviving son of Dollie              Case No:
                                                          Kosters, deceased; individually and on behalf
                                                        9 of all other statutory beneficiaries,
                                                                                                                       NOTICE OF REMOVAL
                                                       10                    Plaintiff,
                    7144 E. Stetson Drive, Suite 300




                                                            vs.
                                                       11
Rose Law Group pc

                         Scottsdale, AZ 85251




                                                          Safeway Inc., a foreign corporation; LandL
                                                       12 LLC a foreign corporation; John Does and
                                                          Jane Does 1-10; ABC Corporations 1-10;
                                                       13 XYZ Partnerships 1-10,
                                                       14                    Defendant.
                                                       15
                                                       16         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 and LRCiv 3.6 of the Local Rules of

                                                       17 Civil Procedure of the United States District Court for the District of Arizona, Defendant
                                                       18 Safeway Inc., and Defendant LandL LLC file this Notice of Removal for the following reasons:
                                                       19         1.     A civil action has been commenced and is now pending in the Superior Court of

                                                       20 Arizona, Mohave County, Case No. S8015CV202100067 with the above caption.
                                                       21         2.     Pursuant to LRCiv 3.6(b), the following documents are attached as Exhibit A:

                                                       22                ▪       Summons filed January 20, 2021,

                                                       23                ▪       Complaint filed January 20, 2021,

                                                       24                ▪       Arbitration Certificate, filed January 20, 2021,

                                                       25                ▪       Discovery Tier designation, filed January 20, 2021,

                                                       26                ▪       Notice of Dismissal re Service filed January 20, 2021,

                                                       27 (Page 1)
                                                                       Case 3:21-cv-08034-JJT Document 1 Filed 02/18/21 Page 2 of 4




                                                       1                   ▪      Service Affidavit filed February 12, 2021 with attachments.
                                                       2           3.      Pursuant to LRCiv 3.6(b), the undersigned counsel verifies that, to the best of
                                                       3    their knowledge and belief, the documents attached as Exhibit A to the Notice of Removal are
                                                       4    true and complete copies of all pleadings and other documents filed in the state court
                                                       5    proceeding.
                                                       6           4.      This Notice of Removal is being filed within thirty (30) days of service on the
                                                       7    Defendants and, therefore, is timely under 28 U.S.C. § 1446(b).
                                                       8           5.      This is an action over which this Court has jurisdiction pursuant to 28 U.S.C. §
                                                       9    1332 and which is removable to this Court pursuant to 28 U.S.C. § 1441(a) because the action
                    7144 E. Stetson Drive, Suite 300




                                                       10   involves diversity of citizenship between Plaintiff and Defendants.
Rose Law Group pc

                         Scottsdale, AZ 85251




                                                       11          6.      Plaintiff alleges he is a resident of Arizona.
                                                       12          7.      Safeway Inc., is a corporation organized under the laws of Delaware with its
                                                       13   principal place of business in Pleasanton, California. Pursuant to 28 U.S.C. § 1332(c)(1), a
                                                       14   corporation “shall be deemed to be a citizen of any State by which it has been incorporated and
                                                       15   of the State where it has its principal place of business.” Although Defendant owns and operates
                                                       16   multiple retail stores within the state of Arizona, substantial connection with a state is not
                                                       17   enough to establish citizenship. (Johnson v. Wal-Mart Stores East, LP, No. 1:20-cv-02450,
                                                       18   2020 WL 3264066, at *2 (D.N.J. June 17, 2020)). Safeway’s corporate offices where corporate
                                                       19   offices direct, control, and coordinate the corporation’s activities is located in Pleasanton,
                                                       20   California. Thus, Defendant, Safeway, is a citizen of Delaware and California, not Arizona.
                                                       21          7.      Defendant LandL LLC is a Nevada limited liability company with a principal
                                                       22   place of business in Nevada.
                                                       23          8.      Defendant LandL LLC is owned by Lastar Richins of St. George, Utah and Lyle
                                                       24   Richins of North Las Vegas, Nevada.
                                                       25          9.      This Court has jurisdiction over this matter because there is complete diversity
                                                       26   among the parties.
                                                       27   (Page 2)
                                                                       Case 3:21-cv-08034-JJT Document 1 Filed 02/18/21 Page 3 of 4




                                                       1           10.     Pursuant to 28 U.S.C. § 1446(d) and LRCiv 3.6(a), Defendants are
                                                       2    contemporaneously filing a Notice of Filing of Removal with the Clerk of the Superior Court,
                                                       3    Mohave County, a copy of which is attached as Exhibit B. Defendant has also on this date give
                                                       4    written notice of this filing to Plaintiff pursuant to 28 U.S.C. § 1446(d).
                                                       5           11.     The undersigned counsel certifies that all Defendants have consented to the
                                                       6    removal of this action to federal court.
                                                       7           For the foregoing reasons, Defendants hereby remove this action from the Mohave
                                                       8    County Superior Court to the United States District Court for the District of Arizona.
                                                       9           RESPECTFULLY SUBMITTED this 18th day of February, 2021.
                    7144 E. Stetson Drive, Suite 300




                                                       10    ROSE LAW GROUP pc                                 LIBERTY MUTUAL GROUP INC.
Rose Law Group pc

                         Scottsdale, AZ 85251




                                                       11    By: s/ David McDowell________________             By: s/ Daniel Maldonado (with permission)
                                                             David McDowell, Esq.                              P.O. Box 7218
                                                       12    7144 E. Stetson Drive, Suite 300                  London, KY 40742
                                                             Scottsdale, Arizona 85251                         PhoenixLocal@LibertyMutual.com
                                                       13    Attorneys for Safeway                             Attorneys for LandL
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27   (Page 3)
                                                                       Case 3:21-cv-08034-JJT Document 1 Filed 02/18/21 Page 4 of 4




                                                                                            CERTIFICATE OF SERVICE
                                                       1
                                                       2           I hereby certify that on February 18, 2021, I caused the foregoing document to be filed
                                                       3    electronically with the Clerk of the Court through the CM / ECF System for filing, and served
                                                       4    on counsel for Plaintiff via first class mail and electronic mail:
                                                       5
                                                       6                                     Kevin Garrison SB# 011860
                                                                                            Stephen J. Martin SB# 033962
                                                       7                                      GARRISON LAW FIRM
                                                                                         7972 W. Thunderbird Road, Suite 107
                                                       8                                          Peoria, AZ 85381
                                                                                                Attorneys for Plaintiff
                                                       9                                     steve@garrisonlawfirm.com
                                                                                             kevin@garrisonlawfirm.com
                    7144 E. Stetson Drive, Suite 300




                                                       10
Rose Law Group pc

                         Scottsdale, AZ 85251




                                                       11   By: /s/ Rose Reynolds

                                                       12
                                                       13
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27   (Page 4)
